 320DECISIONSOF NATIONALLABOR RELATIONS BOARDCarpenters Local Union No. 1298 and Tempco Con-tracting&Supply,Inc. Case 19-CD-243July 18, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS,KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Tempco Contracting & Supply,Inc., herein called the Employer, alleging that Car-penters Local Union No. 1298, herein called theUnion or the Carpenters, had violatedSection8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to employeesrepresented by the Union, rather than to unrepre-sented employees employed by the Employer. Ahearing was held before Hearing Officer Philip P.McLeod on April 8 and 9, 1975.' The Employer andthe Union appeared at the hearing and were affordedfull opportunity to be heard,to examine and cross-examine witnesses, and to adduce evidence bearingon theissues.Thereafter, briefs were filed by the Em-ployer and Union.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESSOF THE EMPLOYERThe Employer, an Idaho corporation, is engagedin the manufacture, distribution, and installation ofinsulationmaterials used in the building and con-struction industry, with its principal office and placeof business located in Boise, Idaho. During the pastcalendar or fiscal year, the Employer purchased andreceived materials valued in excess of $50,000 whichwere shipped to it directly from points outside theState of Idaho; during the same period, it providedservices directly to customers located outside theState of Idaho valued in excess of $50,000. We findthat the Employer is engaged in a business affecting1All dates are in 1975 unless otherwise noted.commerce within the meaning of Section 2(6) and (7)of the Act and that it would effectuate the policies ofthe Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONWe find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and FactsThe work in dispute is the installation and applica-tion of styrofoam cold storage insulation of deraspansheet finishboard having a prior application of vaporbarrier foil. This work was subcontracted to the Em-ployer by Dorsey Construction Co., a general con-tractor which is constructing a plant for Dairymen'sCreamery Association at Caldwell, Idaho. The Em-ployer used its own employees who are not repre-sented by any union for this work, whereas theUnion claims that only its members are entitled tothe work, which shall be referred to herein as coldstorage insulation.The Employer is comprised of a manufacturing di-vision and a construction division. There are sevenemployees in the manufacturing division which ware-houses and fabricates insulation materials and sellssuch materials. The 11 employees in the constructiondivision work on jobsites installing insulation materi-als when the Employer is engaged as a subcontractorto perform such work. Four of these 11 employeesprimarily do mechanical insulation work consistingof insulating pipes and air ducts relating to the heat-ing, plumbing, and air-conditioning industry; theirwork is not in dispute and they are represented byanother union (a local of Asbestos Workers' Union)not involved in the instant dispute. The remainingseven employees are engaged in cold storage insula-tion, including the work in dispute herein, which isprimarily required by the food processing and pack-ing industry.The process of cold storage insulation begins withthe application of foil vapor barriers to masonry orconcrete walls after the structural walls of a buildinghave been completed. The foil is applied to walls thathave been treated with a glue-like asphalt emulsion.Then, two or three layers of styrofoam material isapplied to the foil with a mastic-type glue to form amore secure or secondary vapor barrier. Wood nailerstripswhich are fabricated at the Employer's plantare then nailed or bolted into the walls to hold thefinal installation of the deraspan sheet finish board.The object of all this insulation is to maintain a de- CARPENTERSLOCAL UNION NO.1298321siredfreezingor low temperature in the refrigerationroom under construction,free of moisture leaks.The Employer began itscold storage insulationwork at the Caldwell, Idaho, creamery in November1974, using its own nonrepresented employees. OnFriday,December 27, 1974, Edward Foust, theUnion's business representative, visited the jobsite,asked the Employer's employees if they were mem-bers of the Carpenters, and was told that they werenot members. Later that afternoon, Foust called theEmployer's office to speak to Robert Tallman, itspresident, who was not in. Heleft amessage thatthere were labor problems at the creamery job be-cause of the nonunion employees at the jobsite andfor Tallman to call him. Tallman did not return thecall untilMonday, December 30. There is testimonythat, at thattime,Foust told Tallman that the jobwould be picketedunless theemployees on the jobwerelaid off and replaced by Carpenters membersdispatched by the Carpenters hiring hall. To avoid awork stoppage, Tallmanassigned his mento anotherproject for a few days and filed an unfair labor prac-tice charge. The coldstorage insulationwork wascompleted in mid-March 1975 by the Employer's em-ployees.Assuming the existence of a contract between theEmployer and the Union, as claimed by the Union,and that the Employer breached this agreement bynot resorting to its exclusive hiring hall provisions,such alleged breach of contract cannot serve as adefense to the Union's conduct herein in attemptingto force a reassignment of the disputed work to itsmembers'And, contrary to the Union's contention, Section8(b)(4)(D) encompasses competing claims for disput-ed work between a union and a group of unrepre-sented employees as well as claims between compet-ing unions.4We therefore find that there is reasonable or prob-able cause to believe that the Union violated Section8(b)(4)(D) of the Act and that the dispute is properlybefore the Board for determination under Section10(k) of the Act .5E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work af-ter giving due consideration to various relevant fac-tors.B. Contentionsof thePartiesIn its brief, the Unionmoves to quash the notice ofhearing on the grounds that(1) no jurisdictional dis-pute exists because(a) the Employer breached a pro-vision of an existing contract between the parties and(b) there is no other union claiming the disputedwork;and (2)there is no evidence in the record ofany conducton its part disclosing an objective pro-scribed by Section 8(b)(4)(D) of the Act.The Employerargues that the Board should findthat a jurisdictional dispute exists and that the dis-puted workshould be assigned to its own unrepre-sented employees.C. Applicability of theStatuteBefore the Board may proceed to a determinationof dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.As previously indicated, Tallman testified that onDecember 30, 1974, Foust threatened to picket thejobsite unless the Employer's nonunion employeeswere laid off and the work was assigned to Carpen-tersmembers from the Union's hiring hall. AlthoughFoust denied that he made any "threats," we neednot resolve any conflicts in testimony in this 10(k)proceeding.'1.Certification and collective-bargainingagreementsThe Union has not been certified by the Board toperform the work in dispute. While the Union's as-serted contract with the Employer covers "insula-tion" work, it does not specify the cold storage insu-lation work in dispute herein, but refers to drywalland acoustical materials, as well as "weatherstrippingand insulation." As indicated hereinafter, except fora single occasion in 1971, the Employer has neverused Carpenters members for the work in dispute.2. Skills and efficiencyThe degree of skill necessary to perform the dis-puted work is possessed by the Employer's own em-ployees,who receive closely supervised on-the-jobtraining for a 6-month period before they are permit-ted to work without such supervision. The Employer,2 Locals138, 138A,138B,138C, and 138D,International Unionof Operat-ing Engineers, AFL-CIO (Cafasso Lathing & Plastering, Inc.)149 NLRB156, 158-159 (1964).ISheet Metal Workers International Association Local Union No 28. AFL-CIO (Diesel Construction,a divisionof Carl A.Morse,Inc.),194 NLRB 79, 81(1971).Local Union354,International Brotherhood of ElectricalWorkers, AFL-CIO (F. G Johnson Company, Incorporated),200 NLRB 599, 600 (1972)5 The Union's motion to quash the notice of hearing is accordingly de-nied 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDas well as its customers,appears satisfied with thework performance of those employees.It is notshown that carpenter-members of the Union haveany superior skill to that of the Employer's own em-ployees in performing the work in dispute.It also appears that it is more efficient for the Em-ployer to use its own employees herein since they areassigned to work in the manufacturing division dur-ing slack periods of cold storage insulation work.3.Area and past practiceExcept for one occasion in September 1971, theEmployer has never used carpenter-members for thework in dispute. The testimony of the Union's repre-sentatives indicated an unfamiliarity with the appli-cation of deraspan sheet finish board used in coldstorage insulation in their respective jurisdictionalareas.ConclusionUpon the entire record in this proceeding and afterfull consideration of all the relevant factors, we con-clude that the employees of the Employer are entitledto the work in question and we shall determine thedispute in their favor.In making this determination,we award the work to employees of the Employerwho are unrepresented.Our present determination islimited to the dispute which gave rise to this proceed-ing.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelations Act, as amended,and upon the foregoingfindings and the entire record in this case, the Na-tional Labor Relations Board hereby makes the fol-lowing Determination of Dispute:1.Employees of Tempco Contracting & Supply,Inc.,who are currently unrepresented,are entitled toperform the installation and application of styrofoamcold storage insulation of deraspan sheet finish boardhaving a prior application of vapor barrier foil at theDairymen's Creamery Association plantsite, Cald-well, Idaho.2.Carpenters Local Union No. 1298 is not enti-tled bymeansproscribed by Section 8(b)(4)(D) ofthe Act to force or require Tempco Contracting &Supply,Inc., to assignthe above workto its mem-bers.3.Within 10 days from the date of this Decisionand Determination of Dispute, Carpenters LocalUnion No. 1298 shall notify the Regional Directorfor Region 19, in writing,whether or not it will re-frain from forcing or requiring Tempco Contracting& Supply, Inc., bymeansproscribed by Section8(b)(4)(D) of the Act, to assign the disputed work toitsmembersrather than to employees employed byTempco Contracting & Supply, Inc., who are unrep-resented.